Opinion issued May 6, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00170-CV
———————————
In re Cypress Texas Lloyds, Relator

 

 
Original Proceeding on Petition for Writ of
Mandamus

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator Cypress Texas Lloyds challenges the
trial court’s denial of its Motion to Compel Appraisal and Motion to Abate
until appraisal is complete.[*] 
Relator filed a motion to dismiss this original
proceeding, stating that relator had conferred with the real parties in
interest, Carlos and Juana Mesa, and that they agreed to relator’s motion to
dismiss.
          We
grant relator’s motion, and we dismiss this petition for writ of mandamus.
PER CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Massengale.




[*]        The
underlying case is Carlos and Juana Mesa
v. Cypress Texas Lloyds, No. 09-DCV-171139, in the 268th District Court of Fort
Bend County, Texas, the Honorable Brady G. Elliott, presiding.